 In the Matter of TRAILWAYS OF NEW ENGLAND, INC.andAMALGAMATEDASSOCIATION OF STREET,ELECTRIC RAILWAY'&MOTOR COACH EM-PLOYEES OF AMERICA,A. F. OF L.Case No. R-4602.-Decided December 24,1942Jurisdiction:motor carrier industry.-Investigation and Certification of Representatives:existence of question: re-fusalto accord petitioner recognition ; contract entered into after filing of peti-tion and when Company had notice of petitioner's claims to representation,heldnobar; election necessary.Unit Appropriate for Collective Bargaining:all bus operators and garage em-ployees, with specified exclusions ; no dispute as to.Mr. John K. Galleher,of Springfield, Mass., for the Company.Mr: Othmer Mischo,of New York City, for the A. F. of L.Messrs. Samuel M. Sacker and .Maurice H. Torge,both of New YorkCity, for the C. 1. 0.Mr. David V. Easton,ofcounselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Amalgamated Association of Street,Electric Railway & Motor Coach Employees of America, A. F. of L.,herein called the A. F. of L., alleging that a question affecting com-merce has arisen concerning the representation of employees of Trail-ways of New England, Inc., Springfield, Massachusetts, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before Martin I. Rose, Trial Ex-aminer.Said hearing was held at New York City on November 27,1942.The Company, the A. F. of L., and Transport Workers Unionof America (C. I.O.) , herein called the C. I. 0., appeared, participated,.and were afforded full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.46 N. L.R. B., No. 37.310 TRAILWAYS OF NEW ENGLAND, INC. , _ ^, 311_The Trial Examiner's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the followingFINDINGS OF FACTI.THEBUSINESS OF THE COMPANYTrailways of New England, Inc., is a Massachusetts corporationwith its principal office in Springfield, Massachusetts.The Companyis engaged in 'the operation of motor busses for the transportation, ofpassengers along regularly defined routes between Boston and Spring-field, Massachusetts, and in the operation of motor busses -on interstateruns through the States of Massachusetts, Connecticut, and New York.During, the 6 months preceding November 27, 1942, the total revenueof the Company amounted to approximately $275,000, of which,approximately ,50 percent was received from interstate charter runs.The Company admits that it is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDAmalgamated Association of Street, Electric, Railway & MotorCoach Employees"of America, is a labor organization affiliated withthe American Federation of Labor, admitting to membership employeesof the Company.Transport Workers Union of America is a labor organization affil-iated . with the Congress of Industrial Organizations, admitting to,membership employees of the Company.M. THE QUESTION CONCERNING REPRESENTATIONOn January 26, 1942, the Company and the C. I. O. entered into aclosed-shop agreement which terminated September 30, 1942.On orabout September 16, 1942, the A. F. of L. filed a petition for certification.The Regional Office notified both the C. I. O. and the Company onSeptember 19, 1942, and on September 25, 1942, respectively, of the,filing of the petition.On October 5, 1942, the C. I. O. and the Com-pany entered into a new closed-shop agreement effective as of October1, 1942, and expiring September 30, 1943.Since the A. F. of L. filed,its petition herein,' and both the Company and the C. I. O. were awareof its claims prior to the conclusion of the new agreement, we find that'the contract of October 5, 1942, is not a bar to a present determination,of representatives. 312DECISIONS' OF NATIONAL LABOR RELATIONS BOARDA statement of the Field Examiner,' introduced in evidence at thehearing, indicates that the A. F. of L. represents a substantial numberof employees in the unit hereinafter found appropriate."We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company within the meaning of'Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITIt was stipulated by the A. F. of L. and the C. I. O. that the appro-priate unit consists of all bus operators and garage employees of the'Company, exclusive of officers, superintendents, foremen, secretaries,stenographers, bookkeepers, executives, and clerical and office em-ployees.This unit is the one provided for by the contracts of JanuaryP26, 1942, and Octobr 5, 1942, between the Company and the C. I. O.The Company indicated no objection to the proposed unit.We find that all bus operators and garage employees of the Company,excluding officers, superintendents, foremen, secretaries, stenographers,bookkeepers, executives, and clerical and office employees, constitute aunit appropriate for the purposes of collective. bargaining within themeaningof Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATVIESWe find that the question concerning representation which has arisencan best be resolved by an election by secret ballot.In accordance withour usual practice, we shall direct that the employees of the Companyeligible to vote in the election shall be those in the appropriate unit whowere. employed during the pay-roll period immediately preceding the.and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue'of and pursuant to the power vested in the National Labor;Relations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor Relations,Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with Trailways of New Eng-1 The Field Examiner reported that the A F. of L. submitted 58 applicationforms, allbearing apparently genuine signatures.The Company did not submit to the Field Examinerany copy of its pay,roll,and the signatures were not checked against a pay roll.A stipulation signed by the Company and the Trial Examiner indicates that there areapproximately 51 employees in the unit alleged to be appropriate.The C I O. submitted no proof of representation,relying upon the contracts as establish--lag its interest. TRAILWAYS OF NEW ENGLAND, INC.313=land, Inc., Springfield, Massachusetts, an election by secret ballot shallbe conducted as early as possible but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervision ofthe Regional Director from the Second Region, acting in this matteras agent for the National Labor Relations Board, and subject to ArticleIII, Section 10, of said Rules and Regulations, among the employeesin the unit found appropriate in Section IV above, who were employed .during the pay-roll period immediately preceding the date of this,Direction, including employees who did not work during said pay-rollperiod because they' were ill or on-vacation or temporarily laid off,.and including employees in the armed forces of the United States .whopresent themselves'in person at the polls, but excluding those employeeswho have since quit or been discharged for cause, to determine whetherthey desire to be represented by Amalgamated Association of Street,Electric Railway & Motor Coach Employees of America, affiliated withthe American Federation of Labor, or by Transport Workers Union ofAmerica, affiliated with the Congress of Industrial Organizations, for-purposes of collective bargaining, or by neither.